IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

TYREESE FAUST,                       NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-4303

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed July 26, 2016.

An appeal from the Circuit Court for Leon County.
Frank E. Sheffield, Judge.

Kevin Robert Alvarez of Anabelle Dias P.A., Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General and Michael McDermott, Assistant Attorney
General, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, B.L. THOMAS, and OSTERHAUS, JJ., CONCUR.